Citation Nr: 9925155	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a right thumb 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required prior to further Board review of 
the veteran's claim.  The Board notes that the veteran 
submitted relevant medical records subsequent to receipt of 
his claims folder by the Board.  This additional evidence was 
submitted prior to the Board promulgating an appellate 
decision in this matter.  38 C.F.R. § 20.1304(a) (1998).  The 
record does not reflect that this additional evidence has 
been considered by the RO, or that waiver of such 
consideration has been requested.  The Board regrets the 
delay associated with this REMAND, but recognizes that the 
mandate of 38 C.F.R. § 20.1304 (1998) is not optional.  Under 
the Board's rules of practice, "[a]ny pertinent evidence 
submitted by the appellant...which is accepted by the 
Board...must be referred to the agency of original jurisdiction 
for review and preparation of a Supplemental Statement of the 
Case unless this procedural right is waived..."  38 C.F.R. 
§ 20.1304(c) (1998).

Further, this new evidence deals with the veteran's ongoing 
VA outpatient treatment for his service connected right thumb 
disorder.  As this treatment is ongoing, there may be 
treatment later than the treatment covered in this new 
evidence.  VA is deemed to have constructive knowledge of VA 
medical center records.  As such, they are considered to be 
evidence that is of record at the time any decision is made 
and should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-
95, 60 Fed. Reg 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error...").  Therefore, any such VA treatment 
records should be obtained.

The Board observes that the veteran furnished a statement in 
February 1999 informing the RO that he was to have surgery on 
his thumb later in February and that he should have a 100 
percent rating until April 21, 1999 as he would be unable to 
work.  The report of the operative procedure is of record, 
including evidence in support of this claim.  The RO has not 
reviewed his entitlement to a temporary total rating under 38 
C.F.R. § 4.30

The recently submitted medical evidence, together with the 
veteran's testimony in March 1999, indicates he underwent 
another surgical procedure in April 1999.

It would appear that a current VA compensation examination 
would be helpful at this point.  Also, the record does not 
reflect that the veteran has waived agency of original 
jurisdiction review of the new evidence.  Therefore, the case 
is REMANDED to the RO for the following development:

1.  The RO should obtain the any VA 
outpatient records covering the time 
period after May 1999 from the VA Medical 
Center in Ann Arbor, Michigan.

2.  The veteran is to be scheduled for a 
VA compensation examination to determine 
the extent of impairment present 
referable to his right thumb disability.  
Specifically, the examiner is to note 
whether unfavorable ankylosis is present 
or at least nearly so present as to 
warrant a finding thereof.  The range of 
motion should be provided.  Any 
additional testing recommended by the 
examiner should be ordered.

3.  The RO should readjudicate the 
veteran's claim based on all of the 
evidence or record, including the claim 
of entitlement to a total rating under 
paragraph 30 of the Rating Schedule based 
on surgery performed February 24, 1999.  
If the decision remains unfavorable to 
the veteran, he and his representative 
should be provided a Supplemental 
Statement of the Case and a reasonable 
opportunity to respond thereto before the 
claims file is returned to the Board for 
further review.

The purpose of this REMAND is to further develop the 
veteran's claim and the Board intimates no opinion, favorable 
or unfavorable as to the merits of the claim.  The appellant 
is free to submit any additional evidence he wishes to have 
considered in connection with his appeal; however, no action 
is required until he is further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












